 1   Robert T. Kugler (MN #0194116)
 2   Edwin H. Caldie (MN #0388930)
 3   STINSON LEONARD STREET LLP

 4   50 S. 6th Street, Suite 2600
     Minneapolis, MN 55402
 5
     Tel: (612) 335- 1500
 6
     Robert.Kugler@stinson.com
 7
     Ed.Caldie@stinson.com
 8   and
 9   William L. Gavras, Esq.
10   LAW OFFICES OF WILLIAM L. GAVRAS

11   101 Salisbury Street
     Dededo, Guam 96929
12
     Tel.: 632-4357
13
     Proposed Counsel for the Official Committee of Unsecured Creditors
14
15                                      IN THE DISTRICT COURT OF GUAM
16                                             TERRITORY OF GUAM
17                                             BANKRUPTCY DIVISION

18
      In re:                                             Chapter 11 Bankruptcy
19
20
      ARCHBISHOP OF AGAÑA,                               Case No. 19-00010
21
22    a Corporation Sole,                                WITHDRAWAL OF LIMITED OBJECTION
23
24                                   Debtor.

25
26
27
28

                                                                     WITHDRAWAL OF OBJECTION 1
               Case 19-00010 Document 174 Filed 05/03/19 Page 1 of 2
     CORE/3515288.0002/152261179.1
 1            Based on the revised proposed order filed by the Debtor and the Bank of Hawaii,
 2   [Doc.171], the Official Committee of Unsecured Creditors (the "Committee") hereby withdraws
 3   its Limited Objection [Doc. 125].

 4
     RESPECTFULLY SUBMITTED this 2nd day of May, Minneapolis, Minnesota.
 5
 6
                                                  STINSON LEONARD STREET LLP
 7
 8                                                /s/ Robert T Kugler
 9                                                Robert T. Kugler
10
11                                   CERTIFICATE OF SERVICE
     I hereby certify that, on May 2, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true copy of
12
     the foregoing Objection, was served via the Court's CM/ECF notification facilities to those parties
13
     who are registered CM/ECF participants in this case, and the U.S. Trustee.
14
15   /s/ Robert T Kugler
16   Robert T. Kugler
17
18

19
20
21
22
23
24
25
26
27
28

                                                                      WITHDRAWAL OF OBJECTION 2
             Case 19-00010 Document 174 Filed 05/03/19 Page 2 of 2
     CORE/3515288.0002/152261179.1
